FILED
                             NOT FOR PUBLICATION                            JUN 06 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANTONIO CAMPOS-TORO,                             No. 09-71618

               Petitioner,                       Agency No. A092-177-591

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Antonio Campos-Toro, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law, Cheuk Fung S-Yong v. Holder, 600 F.3d

1028, 1034 (9th Cir. 2010), and we deny the petition for review.

      The agency correctly determined that Campos-Toro’s 2006 conviction for

violating California Penal Code § 273.5(a) is an aggravated felony crime of

violence under 8 U.S.C. § 1101(a)(43)(F), where he was sentenced to a term of

imprisonment of at least one year. See Banuelos-Ayon v. Holder, 611 F.3d 1080,

1083 (9th Cir. 2010) (a conviction under California Penal Code § 273.5(a) is

categorically a crime of violence under 18 U.S.C. § 16(a)). Campos-Toro is

therefore removable as an aggravated felon, see 8 U.S.C. § 1227(a)(2)(A)(iii), and

statutorily ineligible for cancellation of removal, see 8 U.S.C. § 1229b(a)(3).

      PETITION FOR REVIEW DENIED.




                                          2                                       09-71618